91 F.3d 122
Charles Christyv.Pennsylvania Turnpike Commission, an Agency of Commonwealthof Pennsylvania, Robert Brady, James J. Dodaro, HowardYerusalim, Frank A. Ursomarso, James F. Malone, III, John L.Sokol, Jr., S. Michael Palermo, Joseph L. DiRienzo, SamuelS. Carnabuci, Melvin M. Shelton, Deborah Koval, John A.Boschi, Vincent J. Greco, John A. Stewart, George Pilecki,Sean Pilecki
NO. 95-1995
United States Court of Appeals,Third Circuit.
June 19, 1996

Appeal From:  E.D.Pa., No. 93-cv-03346,
Joyner, J.,

904 F. Supp. 427

1
APPEAL DISMISSED.